Citation Nr: 0815130	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-21 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1974 until 
his retirement in February 2003, including service in the 
Southwest Asia Theater.  Decorations and awards include the 
Air Force Commendation Medal with 1 Device and the Southwest 
Asia Service Medal with 1 Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 28 
year military career, including immediate and prolonged 
exposure to jet engine noise, and has suffered from chronic 
ringing in his ears during service and continuous ringing in 
his ears since service separation.

2.  The veteran's gastroesophageal reflux disease is 
productive of such symptoms as recurrent epigastric distress 
with regurgitation, but there is no evidence of any 
substernal arm or shoulder pain for any time during the 
initial rating period.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease have not been met for any 
time during the initial rating period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.20, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The veteran reports that he first noticed and complained of 
ringing in his ears during service, and aptly points out that 
his claim for tinnitus was filed within one month of his 
retirement from service.  During his July 2007 Board hearing 
he testified that he was "frequently" exposed during 
service to especially loud noises, including air compressors, 
gas turbine engines, power generators, aircraft, munitions 
handling equipment, etc.  He testified that he first noticed 
the ringing in his ears "probably in the middle" of his 28 
year military career, and said that it has gotten much worse.  
He recalled one incident where he stood at attention for 
about 3 minutes in close proximity (about 50 to 60 feet) to 
12 taxiing jet air craft, and said that that incident was 
"extremely painful."   

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

The veteran's DD-214 confirms a military occupational 
specialty of Munitions Maintenance Chief Enlisted Manager.  
Service medical record (SMRs) document multiple complaints of 
ear problems, but do not show a diagnosis of tinnitus.  

In January and February 2004 the veteran underwent an 
audiology examination at a military installation.  During the 
examination he complained of a ten year history of tinnitus 
increasing in severity over the last three years.  Diagnosis 
was "moderate high frequency hearing loss and constant 
tinnitus AS>AD [left ear greater than right ear]."  

Although the veteran was not diagnosed with tinnitus during 
service, VA caselaw provides that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Id.  

In this case the Board notes that the veteran is not only 
competent to report as to the nature and onset of his 
symptoms (see Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), 
but finds his allegations of extreme noise exposure during 
service to be consistent with the circumstances of his 
service.  38 C.F.R. § 3.303(a).  The Board also notes that 
the veteran's claim for service connection for tinnitus was 
filed within one month from his retirement from service, 
further supporting his allegation of incurrence during 
service, including chronic symptoms in service, and 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  For these reasons the Board finds the veteran's 
sworn allegations of ringing in his ears subsequent to 
acoustic trauma during his lengthy military career to be not 
only credible, but compelling.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is one 
type of evidence that must be considered, if submitted, when 
a veteran's claim seeks disability benefits).  

Nothing in the regulatory or statutory provisions requires 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself).  The United States Court of Appeals for Veterans 
Claims (CAVC or Court) has held that where there is of record 
lay evidence of in-service tinnitus and of tinnitus ever 
since service and medical evidence of a current diagnosis, 
such evidence suffices to indicate that disability may be 
associated with . . . active service."  Charles v. Principi, 
16 Vet. App 370, 374 (2002).  The Federal Circuit has held 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, No. 07-7029, 2007 WL 1892301 (Fed. Cir. July 3, 
2007).  Accordingly, based on the medical and lay evidence of 
record, and resolving all reasonable doubt in favor of the 
veteran, service connection for tinnitus is warranted.  38 
C.F.R. §§ 3.102, 3.303.

The RO has substantially satisfied the notice and duty to 
assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant given the fully 
favorable nature of the Board's decision. 

II.  Initial Rating for Gastroesophageal Reflux Disease

In a rating decision dated in June 2003 the veteran was 
granted service connection for gastroesophageal reflux 
disease with a noncompensable (0 percent) evaluation 
effective March 1, 2003.  The veteran filed a notice of 
disagreement with the initial rating assigned.  In May 2006 
during the appeal, the RO assigned a higher initial rating 
for the veteran's service-connected gastroesophageal reflux 
disease disability of 10 percent, effective March 1, 2003, 
under the provisions of Diagnostic Code 7346.  38 C.F.R. § 
4.114.  The veteran continues to insist that a higher initial 
rating than 10 percent is warranted.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  
38 C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. 
§ 4.7.  Following an initial award of service connection for 
a disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

VA's rating schedule does not include criteria for the 
evaluation of gastroesophageal reflux disease per se, but the 
schedule does provide for analogous ratings under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The most 
appropriate Diagnostic Code is 7346 because of the similar 
anatomical location and symptomatology. 

Under the "hiatal hernia" provisions of Diagnostic Code 
7346, a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114.  A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and a 
10 percent evaluation is warranted where there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  Id.  Other possible rating criteria includes that 
for evaluation of esophagus stricture.  38 C.F.R. § 
Diagnostic Codes 7203-7205.

While the veteran has been diagnosed with and service 
connected for gastroesophageal reflux disease, the record, 
including the report of a May 2006 C&P examination, contains 
no evidence of any substernal arm or shoulder pain, which is 
required for a rating of 30 percent under the provisions of 
Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Although the 
veteran reported a ten year history of right shoulder pain 
during a January 2004 physical examination, he reported that 
his pain stemmed from use of the shoulder.  The physician 
specifically documented the veteran as reporting as follows:

He first noticed pain to the shoulder 
when he was swimming regularly while he 
was active duty.  He stopped swimming and 
had improvement in the pain but he noted 
over the last three months he feels this 
pain has become more consistent and 
chronic in nature.  It is painful with 
all motion and does not get better with 
any rest or medication.  He complains of 
point tenderness to the acromioclavicular 
joint and decreased strength with 
exercise.

Physical examination in January 2004 found complete range of 
motion of the right shoulder, although the veteran did 
complain of "increased pain with forward and lateral 
flexion."  He also complained of "increased pain" to the 
acromioclavicular joint with resistance against supraspinatus 
muscle.  However, there was no complaint or finding analogous 
to substernal arm or shoulder pain.  

Compensation and pension examination conducted in May 2006 
also found no evidence of symptoms analogous to substernal 
arm or shoulder pain.  During the examination the veteran 
reported recent difficulty swallowing pills.  He also 
reported the occurrence, about twice a week, of burning 
liquid in his throat and mouth at night when lying down; 
however, he made no complaints of any chest or epigastric 
jaw, shoulder, or arm pain or pressure; no hematemesis or 
melena; no nausea, vomiting, or actual food regurgitation; 
and no recurrent pneumonia, bronchitis, laryngitis, 
pharyngitis, or sinusitis.  The examiner also advised as 
follows:

Review of the medical records revealed a 
June 1995 upper GI read as normal.  Upper 
GI done in April 2006 is read as normal 
esophagus, stomach, duodenal bulb and 
loop.  No reflux noted.  No abnormality 
determined.

The Board finds the absence on examination of any substernal 
arm or shoulder pain (which is consistent with the January 
2004 examination findings) to be persuasive, particularly in 
light of the examiner's assurance that the claims file was 
"extensively reviewed."  A rating of 30 percent or more 
under the provisions of Diagnostic Code 7346 is thus not 
warranted.  38 C.F.R. § 4.114.  There is also no medical 
evidence of diverticulum, spasm, or stricture of the 
esophagus, so evaluation under Diagnostic Codes 7203-7205 is 
not warranted.  Id.  Accordingly, the criteria for a rating 
in excess of 10 percent for gastroesophageal reflux disease 
are not met.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that this appeal regarding the assigned 
rating for the veteran's service-connected gastroesophageal 
reflux disease disability arises from the initial grant of 
service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated; additional 
notice is not required; and any defect in the notice is not 
prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In addition, because this appeal stems from 
disagreement with the initial evaluation following the grant 
of service connection, the notice requirements regarding 
claims for increased ratings as set forth in Vazquez-Flores 
v. Peake are inapplicable.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  

Regarding the duty to assist, service medical records have 
been obtained and made a part of the claims file.  Post-
service treatment records (including treatment received at 
military facilities) have also been obtained and associated 
with the claims file.  The veteran has also been accorded a 
VA compensation examination, the report of which is of 
record.  In addition, he testified during a Travel Board 
hearing in July 2007, and has had the assistance of 
representation by a veterans service organization throughout 
his appeal.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of 


the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is granted.

An initial disability rating in excess of 10 percent for 
gastroesophageal reflux disease, for any period of the claim, 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


